UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                    ORDER
                                                                    18-cv-5303 (JFB)(SIL)
                                                                    18-cv-5304 (DRH)(SIL)
                                                                    18-cv-5305 (DRH)(SIL)
                                                                    18-cv-5307 (SJF)(SIL)
                                                                    18-cv-5308 (DRH)(SIL)
                                                                    18-cv-5309 (SJF)(SIL)
IN RE STRIKE 3 HOLDINGS, LLC
                                                                    18-cv-5310 (JFB)(SIL)
ADULT FILM COPYRIGHT
                                                                    18-cv-5311 (JS)(SIL)
INFRINGEMENT CASES
                                                                    18-cv-5312 (JFB)(SIL)
                                                                    18-cv-5313 (DRH)(SIL)
                                                                    18-cv-5314 (SJF)(SIL)
                                                                    18-cv-5315 (JS)(SIL)
                                                                    18-cv-5316 (DRH)(SIL)
                                                                    18-cv-5317 (JS)(SIL)

----------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

       These copyright infringement actions were commenced by Plaintiff Strike 3

Holdings, LLC (“Plaintiff” or “Strike 3”) against various unnamed defendants (the

“Doe Defendant(s)”), who have as yet only been identified by the Internet Protocol

(“IP”) addresses allegedly associated with them. Presently before the Court in each

such case is a motion for expedited discovery under Rule 26(d)(1) of the Federal Rules

of Civil Procedure (“Fed. R. Civ. P.”), seeking permission to serve subpoenas upon

various Internet Service Providers (“ISPs”) to obtain the true identity of each Doe

Defendant.

       On September 28, 2015, a Doe Defendant in the action styled Malibu Media,

LLC v. John Doe, No. 15-cv-3504 (JFB)(SIL) filed a motion to quash a subpoena

Malibu Media served on that Doe Defendant’s ISP that is analogous to the subpoenas


                                                       1
Strike 3 currently seeks leave to serve in the above-referenced cases. Compare, e.g.,

Doe Defendant’s Motion to Quash Subpoena, Malibu Media, LLC v. John Doe, No.

15-cv-3504 (JFB)(SIL), DE [10], with MOTION for Discovery for Leave to Serve a

Third Party Subpoena Prior to a Rule 26(f) Conference, Strike 3 Holdings, LLC v.

John Doe, No. 18-cv-5303 (JFB)(SIL), DE [6]. In Malibu Media, this Court concluded

that good cause existed to allow for the expedited discovery provided for in the

Discovery Order entered in that matter on July 29, 2015 (the “Malibu Media

Discovery Order”). See Malibu Media, LLC v. John Doe, No. 15-cv-3504 (JFB)(SIL),

DE [9] (Malibu Media Discovery Order); Malibu Media, LLC v. Doe, No. 15-cv-3504,

2016 WL 4444799 (E.D.N.Y. Aug. 23, 2016) (decision on the Doe Defendant’s motion

to quash). Thereafter, in a series of cases (the “Prior Strike 3 Matters”) in which

Strike 3 asserted claims that are virtually identical to those asserted in each of the

above-captioned actions, this Court entered an Order on April 9, 2018 likewise

permitting expedited discovery pursuant to nearly the same terms set forth in the

Malibu Media Discovery Order. See In re Strike 3 Holdings, LLC, No. 17-cv-5630,

2018 WL 1710172 (E.D.N.Y. Apr. 9, 2018) (citing Malibu Media, 2016 WL 4444799).

      Here, because the factual circumstances, legal issues, and materials submitted

in support of Strike 3’s current motions are substantially similar to those in the Prior

Strike 3 Matters, the Court incorporates into this Order the reasoning set forth in

Malibu Media, LLC v. Doe, No. 15-cv-3504, 2016 WL 4444799 (E.D.N.Y. Aug. 23,

2016) and In re Strike 3 Holdings, LLC, No. 17-cv-5630, 2018 WL 1710172 (E.D.N.Y.




                                           2
Apr. 9, 2018), and thus concludes that good cause exists to allow for the expedited

discovery sought by Strike 3. Accordingly:

       IT IS ORDERED that Strike 3 may immediately serve a subpoena in
compliance with Fed. R. Civ. P. 45 (the “Subpoena(s)”) on the ISP specifically
identified in the Complaint in each above-captioned matter, to obtain only the name
and address of the internet subscriber(s) associated with the IP address also
identified therein. Under no circumstances is Strike 3 permitted to seek or obtain
any Doe Defendant’s phone number or email address, or to seek or obtain information
about potential defendants other than those whose IP address is specifically
identified in each Complaint, without a further Court order. Each such Subpoena
shall have a copy of this Order attached; and

       IT IS FURTHER ORDERED that, upon receiving a Subpoena, the ISP shall
use reasonable efforts to identify the internet subscriber(s) associated with the
referenced IP address, but shall not immediately disclose such information to Strike
3. Rather, within 60 days of receiving a Subpoena, the ISP shall serve a copy thereof,
together with a copy of this Order, upon the subscriber(s) it determines to be
associated with the implicated IP address. This measure is appropriate to place the
subscriber(s) on fair notice of Strike 3’s efforts to obtain his or her identifying
information, and his or her right to contest the Subpoena or litigate it anonymously.
In this regard, service by the ISPs upon any of the Doe Defendants may be made
using any reasonable means, including written notice sent to his or her last known
address, transmitted either by first-class or overnight mail; and

       IT IS FURTHER ORDERED that a Doe Defendant who receives a copy of
the Subpoena and this Order will have a period of 60 days to file any motions with
this Court contesting the Subpoena (including a motion to quash or modify the
Subpoena), as well as any request to litigate the Subpoena anonymously. The ISP
may not disclose any Doe Defendant’s identifying information to Strike 3,
or its employees or agents, at any time before the expiration of this 60-day
period. Additionally, if a Doe Defendant or ISP files a motion to quash the Subpoena,
the ISP may not turn over any information to Strike 3, or its employees or agents,
until the issues set forth in the motion have been addressed and the Court issues an
Order instructing the ISP to resume in turning over the requested discovery; and

     IT IS FURTHER ORDERED that if the 60-day period within which a Doe
Defendant may contest or otherwise move with respect to a Subpoena lapses without

                                          3
such action, the ISP will have a period of ten days to produce the information
responsive to the Subpoena to Strike 3 or file its own motion to quash if it so chooses.
In the event a Doe Defendant or ISP moves to quash or modify a Subpoena, or to
proceed anonymously, he or she shall at the same time as his or her filing also notify
the ISP so that the ISP is on notice not to release the Doe Defendant’s contact
information to Strike 3, or its employees or agents, until the Court rules on any such
motion; and

      IT IS FURTHER ORDERED that an ISP receiving a Subpoena shall confer
with Strike 3 and shall not assess any charge in advance of providing the information
requested therein. If an ISP elects to charge for the costs of production, it shall
provide a billing summary and cost report to Strike 3; and

       IT IS FURTHER ORDERED that any information ultimately disclosed to
Strike 3 in response to the Subpoena may be used by Strike 3 solely for the purpose
of protecting its rights as set forth in each Complaint; and

       IT IS FURTHER ORDERED that until such further Order of the Court, each
case identified in the caption above shall be litigated in the name of a “John Doe”
defendant, regardless of what information is ultimately disclosed pursuant to the
Subpoena.

 Dated:       Central Islip, New York
              November 7, 2018                 SO ORDERED:

                                               s/ Steven I. Locke
                                               STEVEN I. LOCKE
                                               United States Magistrate Judge




                                           4
